Citation Nr: 0610742	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-22 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
May 1972 and May 1978 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined to reopen 
the veteran's claim of service connection for bilateral 
hearing loss.

The veteran testified before the undersigned Veterans Law 
Judge via video conference technology in February 2006.  A 
transcript of the hearing is of record.  

The issue of whether new and material evidence has been 
received to reopen the claim of service connection for 
bilateral hearing loss is decided herein, whereas the issue 
of entitlement to service connection for bilateral hearing 
loss is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  In an unappealed decision of September 1999, the RO 
denied the veteran's claim of service connection for left ear 
hearing loss and declined to reopen the veteran's claim for 
service connection for right ear hearing loss.  That decision 
became final.

2.  The evidence received since the September 1999 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is of 
sufficient probative value to raise a reasonable possibility 
of substantiating the claim.




CONCLUSIONS OF LAW

1.  The September 1999 RO decision, which denied the claim of 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has been presented to reopen 
the claim of service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As this decision finds that new and material evidence has 
been submitted to reopen the claim for service connection for 
a bilateral hearing loss, this is considered full grant of 
the issue on appeal; no additional information or evidence is 
needed to substantiate the claim decided herein.

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

After review of the evidence of record, the Board finds that 
new and material evidence has been received to reopen the 
claim of service connection for bilateral hearing loss.  As 
such, the Board notes that the evidence of record prior to 
the September 1999 RO decision included the veteran's service 
medical records and his Form DD-214s from his two periods of 
service.  According to the service medical records, the 
veteran was found to have a high frequency hearing loss in 
his right ear in March 1978 when he entered his second period 
of service.  He was also found to have a high frequency 
hearing loss in his right ear upon separation from service in 
June 1979.  The veteran's Form DD-214 for the period October 
1970 to May 1972 shows that he received a medal for 
Sharpshooter M-16.  The Form DD-214 for the period May 1978 
to June 1979 shows that his military occupational specialty 
(MOS) was Motor Transport and he received a badge for Rifle 
Bar M-16 and Hand Grenade Bar.

In September 1999, the RO denied the veteran's claim for 
service connection for bilateral hearing loss stating that 
new and material evidence had not been received to reopen the 
claim of service connection for right ear hearing loss, and 
stating that the service medical records showed to finding of 
hearing loss of the left ear and there was no medical 
evidence of sensorineural hearing loss of the left ear 
manifested to a compensable degree within one year after the 
veteran's separation from service.  In November 1981, the RO 
initially denied the veteran's claim for service connection 
for right ear hearing loss because the evidence showed high 
frequency hearing loss existed prior to service and was not 
aggravated in service beyond the normal progression of the 
disease.

Evidence received since the September 1999 RO rating decision 
includes private medical records from T.O., M.D.  A January 
2003 medical record from this private physician shows that 
the veteran had bilateral noise induced hearing loss.  The 
physician stated that the veteran's noise exposure included 
occupational exposure working as a plumber and truck driver 
for 20 years, firearm exposure affecting the left ear and 
explosions affecting both ears.  As the veteran was found to 
have earned a badge with Rifle Bar M-16 and Hand Grenade and 
he earned a medal as a Sharpshooter, the Board finds that the 
veteran was possible exposed to loud noise in service, and 
this medical record, when read with the other evidence of 
record, provides a nexus between the veteran's current 
hearing loss and his firearm exposure or exposure to 
explosions in service.  Therefore, the Board finds that the 
January 2003 private medical record shows an unestablished 
fact that is necessary to substantiate the claim, which is 
that the veteran's right ear hearing loss was aggravated by 
service and the veteran's left ear hearing loss is caused by 
his service.


ORDER

As new and material evidence has been submitted, the 
previously denied claim of service connection for bilateral 
hearing loss is reopened; the appeal is granted to this 
extent only.



REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claims of service connection for bilateral hearing loss.

The Board notes that the January 2003 private medical record 
from T.O., M.D. shows that the veteran was exposed to 
occupational noise after service as well as possible noise in 
service.  His hearing loss has also been attributed to post-
service noise.  Therefore, a VA examination is necessary to 
determine whether the veteran's current hearing loss is 
attributable to noise exposure in service or to post-service 
noise exposure.

Further, the Board notes that a veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability existed prior to service and was not aggravated by 
service will rebut the presumption of soundness.  38 U.S.C.A. 
§ 1111 (West 2002); VAOPGCPREC 3-2003.  A preexisting disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2005).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

The veteran's enlistment physical examination dated in 
October 1970 noted a pure tone threshold of 35decibels at 
4000 hertz, in the right ear.  The accompanying Report of 
Medical History noted that he had been a printer in civilian 
life.  The April 1972 separation physical examination noted a 
pure tone threshold of 25decibels at 4000 hertz, in the right 
ear.  The veteran was noted to have a high frequency right 
ear hearing loss upon entrance to service in March 1978.  In 
addition, he was noted to have high frequency right ear 
hearing loss upon discharge from service in June 1979.  
However, the RO has not made a determination of whether the 
veteran's right ear hearing loss was aggravated from his 
service beyond the normal progression of the disease.  In 
addition, as the veteran had two periods of service and 
possible noise exposure during both periods of service, the 
RO should provide the veteran with a VA examination to 
determine whether his current hearing loss is attributable to 
his first period of service from October 1970 to May 1972, or 
whether the veteran's bilateral hearing loss preexisted his 
service from May 1978 to June 1979, and if so, whether his 
bilateral hearing loss was aggravated by his service.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

2.  The RO should then schedule the 
veteran for an appropriate VA examination 
to determine the nature and etiology of 
any bilateral hearing loss.  All indicated 
tests and studies are to be performed, and 
all potential diagnoses should be either 
confirmed or rejected.  Prior to the 
examination, the claims folder must be 
made available to the physician or 
audiologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The physician 
is to obtain from the veteran a social and 
industrial history regarding any noise 
exposure both prior and subsequent to his 
periods of active service.  Based upon the 
examination results and the review of the 
claims folder, the examiner should answer 
the following questions:

Is it at least as likely as not that the 
veteran's bilateral hearing loss 
initially manifested during his periods 
of active service?

With respect to any manifestations of 
hearing loss found to be present in 
service, did the manifestations clearly 
and unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any manifestations of 
hearing loss that the examiner believes 
existed prior to the veteran's entrance 
onto active duty, is there clear and 
unmistakable evidence that the 
preexisting bilateral hearing loss was 
not aggravated in service beyond that 
which would be due to the natural 
progression of the disease?  

The rationale for all opinions expressed 
must be clearly set forth in the 
examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue 
a Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.


Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


